DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  
Line 2, “acutation” should be corrected to “actuation
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 and 15-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. Pub. 2005/0154348 to Lantz. 
Regarding Claim 1, Lantz discloses a device (10) for expression of milk from a breast, said device comprising:
an actuatable assembly (Fig. 3, elements 38 and 20); and
a breast interface (14) sized to engage a breast and fluidly seal thereagainst (Par. 0030, interface 14 comprises a funnel 24 which sealingly engages the breast), the breast interface having an expandable membrane (Fig. 7, element 140) disposed within at least a portion thereof, wherein the expandable membrane moves in response to actuation of the actuatable assembly (Par. 0033 - actuator 38 comprises a piston, 0052 - negative pressure is created as piston travels) thereby applying vacuum pressure at the breast to express milk therefrom (Par. 0052);
wherein the expandable membrane comprises a plurality of expandable pleats (Par. 0040; the corrugations of the membrane), each of the plurality of expandable pleats extending radially outward from a center of the expandable membrane (Fig. 7 shows each of the pleats extends a short distance radially outwards form a center of the membrane).
Regarding claim 2, Lantz teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the plurality of expandable pleats is configured to expand radially outward or contract radially inward during actuation of the actuatable assembly (Par. 0052, “inflation” of the membrane causes a radially inward movement during actuation, as shown in Fig. 13). 
Regarding claim 3, Lantz teaches all of the limitations of claim 1 as discussed above, and further teaches comprising a drain port (Fig. 10; opening near 176) disposed along a bottom portion of the expandable membrane (Fig. 10; wherein "disposed along" is being interpreted as parallel to the length or direction of something, the opening is disposed parallel to the bottom portion of the membrane 140), between pleats or in a section of the expandable membrane having no pleats (Fig. 10, the port is in a section of the membrane having no pleats).
Regarding claim 4, Lantz teaches all of the limitations of claim 3 as discussed above, and further teaches wherein the drain port (Fig. 10; opening near 176) is configured to remain in a substantially fixed longitudinal position during actuation of the actuatable assembly (Fig. 10; opening near 176 is part of the structure of the element 134 which is a fixed rigid frame, therefore, the port is capable of remaining fixed during actuation of the assembly).
Regarding claim 5, Lantz teaches all of the limitations of claim 3 as discussed above, and further teaches where the drain port (Fig. 10; opening near 176) is disposed in a section of the expandable member having no pleats and is configured to remain in a substantially fixed radial position during actuation of the actuation assembly (Par. 0041, opening near 176 is part of the rigid structure 132 therefore, the port is capable of remaining fixed during actuation of the assembly).
Regarding claim 6, Lantz teaches all of the limitations of claim 3 as discussed above, and further teaches wherein the expandable membrane comprises a negative grade along a bottom portion thereof (Fig. 10; sloped downward), configured to allow expressed milk to flow downhill into the drain port (Par. 0047, milk flows from housing 12 through valve element 156).
Regarding claim 7, Lantz teaches all of the limitations of claim 3 as discussed above, and further teaches wherein the breast interface (14) further comprises a housing (22) and a sealing member (24), the sealing member disposed around the drain port (sealing member 24 defines the inner space which leads to the drain port) to secure the expandable membrane to the housing of the breast interface (Par. 0030, sealing member 24 sealingly engages and massages breast during use).
Regarding claim 8, Lantz teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the breast interface (14) further comprises a fluid reservoir (Fig. 9, element 18) operatively coupled to the actuatable assembly, and wherein actuation of the actuatable assembly removes fluid from the fluid reservoir thereby expanding the expandable membrane, or wherein the actuation adds fluid to the fluid reservoir thereby contracting the expandable membrane (Par. 0047 - flow of breast milk through valve element 156 into bottle 18; Par. 0052 - displacement of expandable membrane 140 applies positive pressure to the milk lake region, thereby massaging the milk late region).
Regarding claim 9, Lantz teaches all of the limitations of claim 8 as discussed above, and further teaches wherein the actuatable assembly (elements 38, 20) is removably coupled to an actuatable assembly interface (element 26, Par. 0045-0046; Par. 0049), the actuatable assembly interface configured to operatively couple the actuatable assembly to the breast interface (Fig. 9, breast interface is attached to housing 12; therefore when the actuatable assembly interface 26 couples the actuatable assemble, it is also coupled to the breast interface 14) while maintaining physical separation between the actuatable assembly and the fluid (Fig. 9, interface 26 provides physical separation of the interface 14 and the fluid reservoir 18 containing the fluid from the actuatable assembly 38,20).
Regarding claim 10, Lantz teaches all of the limitations of claim 9 as discussed above, and further teaches wherein the actuatable assembly interface (26) comprises an interface membrane (Par. 0033, element 56 of piston 40) fluidly coupled to the fluid reservoir via an elongate tube (chamber 168), and wherein the interface membrane is configured to operatively couple to an actuatable assembly membrane (Par. 0033, element 54 of piston 40) of the actuatable assembly, such that movement of the actuatable assembly membrane, affected by the actuation of the actuatable assembly, causes corresponding movement of the interface membrane, thereby causing movement of the fluid into or out of the fluid reservoir (Par. 0050, piston 40 travels in response to actuation of element 20 of the actuatable assembly, causing actuatable assembly membrane 54 to displace air into/out of the breast interface, while interface membrane 56 causing fluid to be added to the reservoir). 
Regarding claim 11, Lantz teaches all of the limitations of claim 9 as discussed above, and further teaches wherein the actuatable assembly comprises a one-way valve (156) configured to allow air trapped between the actuatable assembly and the actuatable assembly interface to exit during actuation of the actuatable assembly (Par. 0047- valve element 156 is one-way duckbill valve that allows milk to flow, therefore, it will allow air to flow also).
Regarding claim 12, Lantz teaches all of the limitations of claim 9 as discussed above, and further teaches wherein the actuatable assembly comprises an alignment mechanism (Par. 0036, lip 92 which has the same size and shape as the actuatable assembly interface 26) configured to couple the actuatable assembly with the actuatable assembly interface in a substantially fixed position and orientation (Par. 0046, Lantz discloses the actuatable assembly is affixed to the interface 26 via a quarter turn threading).
Regarding claim 15, Lantz teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the breast interface (14) further comprises a housing (22), and wherein the expandable membrane (140) comprises an enlarged edge (138) configured to be disposed in a channel of the housing so as to securely couple the expandable membrane to the housing (Par. 0043). 
Regarding claim 16, Lantz teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the breast interface (14) further comprises a flange comprising a resilient material that allows the breast interface to fluidly seal against the breast (Par. 0030, inner funnel 24 seals against the breast, the outer portion near element 138 in Fig. 7 which creates the seal is the flange; Par. 0040, the sections of the funnel which are not the rigid portions are composed of flexible, resilient material), and wherein the breast interface further comprises a sealing member (Par. 0043, element138) to seal the housing against the flange. 
Regarding claim 17, Lantz teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the expandable membrane (140) is compressively fixed between the housing and the flange via an elastomeric pinch fixation (144) to hold and seal the expandable membrane (Pars. 0030, 0039, 0042).
Regarding claim 18, Lantz teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the plurality of expandable pleats (Fig. 7; corrugations in 140) is configured to converge at an apex (Fig. 7, element 134), and wherein the apex is configured to remain in a substantially fixed position during actuation of the actuatable assembly (Par. 0041, apart from flexible membrane 142, element 134 is a rigid frame). 
Regarding claim 19, Lantz discloses a method of expressing milk from a breast, said method comprising:
engaging and fluidly sealing a breast interface (14) with the breast (Par. 0030), wherein the breast interface comprises an expandable membrane (140, Par. 0040-0041 - membrane 140 is flexible] having a plurality of expandable pleats (Par. 0040 - membrane preferably is corrugated);
actuating an actuatable assembly (Par. 0050, element 38,20) operatively coupled to the expandable membrane, thereby causing the plurality of expandable pleats to expand radially outward and apply vacuum pressure at the breast (Par. 0052, “inflation” of the membrane causes a radially inward movement during actuation, as shown in Fig. 13); and
expressing milk from the breast (Par. 0052).
Regarding claim 20, Lantz teaches all of the limitations of claim 19 as discussed above, and further teaches wherein actuation of the actuatable assembly further causes the plurality of expandable pleats to contract radially inward (Par. 0052, “inflation” of the membrane causes a radially inward movement during actuation, as shown in Fig. 13), thereby returning the breast interface to atmospheric pressure or applying positive pressure at the breast interface (Par. 0052; returning the handle such that the transition point is reached, atmospheric pressure is achieved at the transition point), causing the expressed milk to drain into a collection vessel fluidly coupled to the breast interface (Par. 0047-0048; milk is drained into collection vessel 18). 
Regarding claim 21, Lantz teaches all of the limitations of claim 20 as discussed above, and further teaches wherein the plurality of expandable pleats (Fig. 8; 140) apply a compressive force (Par. 0052; positive pressure to the milk lake region) to a portion of the breast engaged with the plurality of expandable pleats, thereby facilitating expression of milk from the breast.
Regarding claim 22, Lantz teaches all of the limitations of claim 19 as discussed above, and further teaches the breast interface (14) comprising a drain port (Fig. 10; opening near 176) disposed along a bottom portion of the expandable membrane (Fig. 10; wherein "disposed along" is being interpreted as parallel to the length or direction of something, the opening is disposed parallel to the bottom portion of the membrane 140), and wherein the drain port remains in a substantially fixed longitudinal position during actuation of the actuatable assembly (Fig. 10; opening near 176 is part of the structure of the element 134 which is a fixed rigid frame, therefore, the port is capable of remaining fixed during actuation of the assembly).
Regarding claim 23, Lantz teaches all of the limitations of claim 22 as discussed above, and further teaches  collecting the expressed milk into a collection vessel (18) fluidly coupled to the breast interface via the drain port (Fig. 10; opening near 176) (Pars. 0051-0052), wherein the expandable membrane (140) comprises a negative grade along a bottom portion of thereof (Fig. 10; the membrane is sloped downwards) to allow the expressed milk to flow downhill into the drain port (Par. 0047 - milk flows from housing 12 through valve element 156).
Regarding claim 24, Lantz discloses wherein the breast interface (14) further comprises a fluid reservoir (18) operatively coupled to the actuatable assembly (Fig. 9), and wherein actuation of the actuatable assembly removes fluid from the fluid reservoir thereby expanding the expandable membrane, or wherein the actuation adds fluid to the fluid reservoir thereby contracting the expandable membrane (Par. 0047 - flow of breast milk through valve element 156 into bottle 18; 0052 - displacement of proximal membrane 140 applies positive pressure to the milk lake region, thereby massaging the milk late region).
Regarding claim 25, Lantz discloses further comprising coupling the actuatable assembly (38 + 20) to an actuatable assembly interface (20) operatively coupled to the breast interface (14), thereby operatively coupling the actuatable assembly to the breast interface (Par. 0050 - squeezing handle 20 causes piston to move, 0052 - piston travel creates negative pressure in proximal membrane 140).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 14 re rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lantz, as applied to claim 9, and further in view of US Patent App. Pub. 2009/0193880 to Halverson. 
Regarding claim 13, Lantz teaches all of the limitations of claim 9 as discussed above, but is silent regarding wherein the actuatable assembly (elements 38, 20) is removably coupled to the actuatable assembly interface (26) via one or more magnets (Par. 0046, Lantz discloses a removable coupling via a quarter turn threading).
Halverson discloses an analogous invention directed to a vessel comprising a reservoir (Fig. 2, 102, 104) and a lid assembly (Fig. 2, 106), wherein the lid assembly is removably coupled to the reservoir via one or more magnets (Par. 0047, a variety of coupling means can be employed including magnets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the actuatable assembly interface to the actuatable assembly by one or more magnets, since the Applicant has not disclosed that attachment by one or more magnets would solve any particular problem and it appears that the attachment form as disclosed by Lantz would achieve the same purpose as claimed.  
Regarding claim 14, the modified device of Lantz teaches all of the limitations of claim 13 as discussed above, but fails to disclose wherein the one or more magnets are configured to have a magnetic force greater than:
(1) an exit force of air exiting a space between the actuatable assembly and the actuatable assembly interface via a one-way valve, and (2) a pull force generated by actuation of the actuatable assembly.
However, Lantz discloses that the actuatable assembly interface (26) can be attached to the actuatable assembly (38, 20) and the assembly is intended to operate while the actuatable assembly (38, 20) is installed on the interface.  Therefore, when making the modification discussed above, one of ordinary skill in the art would find it obvious to provide the one or more magnets with a magnetic force greater than a (1) an exit force of air exiting a space between the actuatable assembly and the actuatable assembly interface via a one-way valve, and (2) a pull force generated by actuation of the actuatable assembly, such that the assembly may be operated without falling apart.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 6,663,587 to Silver teaches a breast pump with an expandable interface (Fig. 16-16A) that constricts radially inwards. 
U.S. Patent App. Pub. 2004/0133151 to Watanabe teaches a breast pump with an expandable interface (Fig. 2) with longitudinal ribs (54) that do not deform, while the inner portions (52) deform (Par. 0027). 
EP 2 138 197 to Nueesch teaches a breast pump with an expandable interface (Fig. 5-6) with a helical pleat (25) extending radially outwards from a center of the membrane. 
US Patent App. Pub. 2014/0121593 to Felber teaches a breast pump with an expandable interface (Fig. 11-13) with twisted, longitudinal pleats (38). 
US Patent App. Pub. 2015/0065994 to Fridman teaches a breast pump with an expandable interface (Par. 0232, outer layer 1371) with pleats that may extend in various directions (Par. 0232). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783